MEMORANDUM DECISION
                                                                        Feb 13 2015, 9:04 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Mark A. Bates                                             Gregory F. Zoeller
      Office of the Lake County Public Defender                 Attorney General of Indiana
      Crown Point, Indiana
                                                                Richard C. Webster
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael James Beasley,                                   February 13, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               45A03-1407-CR-251
              v.                                               Appeal from the Lake Superior
                                                               Court, The Honorable Jamise
                                                               Perkins, Judge Pro Tempore
      State of Indiana,                                        Cause No. 45G03-1209-FC-103
      Appellee-Plaintiff




      Najam, Judge.


                                         Statement of the Case
[1]   Michael James Beasley appeals his conviction for resisting law enforcement, as

      a Class A misdemeanor, following a jury trial. Beasley raises a single issue for



      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-CR-251 | February 13, 2015   Page 1 of 6
      our review, namely, whether the State presented sufficient evidence to support

      his conviction. We affirm.


                                 Facts and Procedural History
[2]   On August 31, 2012, Hammond Police Department Detective George Gavrilos

      observed Beasley in the passenger seat of a vehicle parked near the main

      entrance to the Hammond Police Department. Detective Gavrilos knew that

      there was a warrant out for Beasley’s arrest, and Detective Gavrilos approached

      Beasley and asked him to exit the vehicle. Beasley did so, but as Detective

      Gavrilos attempted to place Beasley in handcuffs Beasley “swung his left arm

      and made contact with [Detective Gavrilos] just below [the] left breast area.”

      Tr. at 98. After the contact, Detective Gavrilos “reacted” and “twisted” his

      body, and “at that point [he] felt and heard a loud pop in [his] leg, and [he] fell

      to the ground.” Id. at 99. Beasley then attempted to flee, but other, nearby

      officers apprehended him. Detective Gavrilos had to wear a knee brace and

      attend physical therapy for the ensuing six weeks.


[3]   On September 2, the State charged Beasley with, among other things, resisting

      law enforcement, as a Class A misdemeanor. The jury found him guilty of that

      charge and the trial court sentenced him accordingly. This appeal ensued.


                                     Discussion and Decision
[4]   Beasley asserts that the State failed to present sufficient evidence to support his

      conviction for resisting law enforcement, as a Class A misdemeanor. When

      reviewing a claim of sufficiency of the evidence, we do not reweigh the

      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-CR-251 | February 13, 2015   Page 2 of 6
      evidence or judge the credibility of the witnesses. Jones v. State, 783 N.E.2d
1132, 1139 (Ind. 2003). We look only to the probative evidence supporting the

      judgment and the reasonable inferences that may be drawn from that evidence

      to determine whether a reasonable trier of fact could conclude the defendant

      was guilty beyond a reasonable doubt. Id. If there is substantial evidence of

      probative value to support the conviction, it will not be set aside. Id.


[5]   Pursuant to Indiana Code Section 35-44.1-3-1, to prove that Beasley committed

      resisting law enforcement, as a Class A misdemeanor, the State was required to

      show that, knowingly or intentionally, Beasley forcibly resisted, obstructed, or

      interfered with a law enforcement officer while the officer was lawfully engaged

      in the execution of the officer’s duties. On appeal, Beasley challenges whether

      the State demonstrated that he had “forcibly” resisted Detective Gavrilos and

      whether Beasley knowingly or intentionally did so. The State met its burden.


[6]   As our supreme court has explained:


              In Spangler v. State, we held that the word “forcibly” is an
              essential element of the crime and modifies the entire string of
              verbs—resists, obstructs, or interferes—such that the State must
              show forcible resistance, forcible obstruction, or forcible
              interference. 607 N.E.2d 720, 722-23 (Ind. 1993). We also held
              that the word meant “something more than mere action.” Id. at
              724. “[O]ne ‘forcibly resists’ law enforcement when strong,
              powerful, violent means are used to evade a law enforcement
              official’s rightful exercise of his or her duties.” Id. at 723. “[A]ny
              action to resist must be done with force in order to violate this
              statute. It is error as a matter of law to conclude that ‘forcibly
              resists’ includes all actions that are not passive.” Id. at 724.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-CR-251 | February 13, 2015   Page 3 of 6
        But even so, “the statute does not demand complete passivity.”
        K.W. v. State, 984 N.E.2d 610, 612 (Ind. 2013). In Graham v.
        State, we clarified that “[t]he force involved need not rise to the
        level of mayhem.” 903 N.E.2d 963, 965 (Ind. 2009). In fact,
        even a very “modest level of resistance” might support the
        offense. Id. at 966 (“even ‘stiffening’ of one’s arms when an
        officer grabs hold to position them for cuffing would suffice”).


        Furthermore, we have never held that actual physical contact
        between the defendant and the officer has been required to
        sustain a conviction for resisting law enforcement. In fact, from
        the beginning we have said just the opposite. See Spangler, 607
N.E.2d at 724 (noting “no movement or threatening gesture made
        in the direction of the official” (emphasis added)); id. (defining
        “forcible” in part by comparison to statutory definition of
        “forcible felony” which included felonies involving “the use or
        threat of force against a human being” and those “in which there is
        imminent danger of bodily injury to a human being” (emphasis
        added) (citing Ind. Code § 35-41-1-11)); see also Price v. State, 622
N.E.2d 954, 963 n.14 (Ind. 1993) (citing Spangler for proposition
        that “an individual who directs strength, power or violence
        towards police officers or who makes a threatening gesture or
        movement in their direction,” may be charged with resisting law
        enforcement (emphasis added)).


                                                ***


        So in summary, not every passive—or even active—response to a
        police officer constitutes the offense of resisting law enforcement,
        even when that response compels the officer to use force.
        Instead, a person “forcibly” resists, obstructs, or interferes with a
        police officer when he or she uses strong, powerful, violent
        means to impede an officer in the lawful execution of his or her
        duties. But this should not be understood as requiring an
        overwhelming or extreme level of force. The element may be

Court of Appeals of Indiana | Memorandum Decision 45A03-1407-CR-251 | February 13, 2015   Page 4 of 6
              satisfied with even a modest exertion of strength, power, or
              violence. Moreover, the statute does not require commission of a
              battery on the officer or actual physical contact—whether
              initiated by the officer or the defendant. It also contemplates
              punishment for the active threat of such strength, power, or
              violence when that threat impedes the officer’s ability to lawfully
              execute his or her duties.


      Walker v. State, 998 N.E.2d 724, 726-27 (Ind. 2013).


[7]   The State easily met its burden to show that Beasley forcibly resisted Detective

      Gavrilos. Detective Gavrilos testified that Beasley struck him while the

      detective was attempting to effect an arrest, and then Beasley fled (though not

      far). This evidence demonstrates that Beasley used at least “a modest exertion

      of strength, power, or violence.” Id. at 727. Beasley’s arguments otherwise are

      merely a request for this court to reweigh the evidence, which we will not do.


[8]   Beasley also asserts that, on cross-examination, Detective Gavrilos “admitted

      that Beasley only ‘made a motion[]’ with his arm but he did not strike” the

      detective. Appellant’s Br. at 7 (quoting Tr. at 130). This statement

      mischaracterizes Detective Gavrilos’ testimony. The detective did not

      “admit[]” that Beasley “did not strike” him; rather Detective Gavrilos stated

      that Beasley did not “turn and face [me] and then strike [me.]” Tr. at 130. But

      such aggression is not required for resisting law enforcement, as a Class A

      misdemeanor. Walker, 998 N.E.2d at 726-27. Beasley’s arguments on appeal

      are without merit.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1407-CR-251 | February 13, 2015   Page 5 of 6
[9]    In a paragraph at the end of his brief Beasley asserts that the State also failed to

       show that he knowingly or intentionally resisted law enforcement. But this

       argument, insofar as it is actually supported by cogent reasoning, is merely a

       request for this court to reweigh the evidence, which we will not do. We affirm

       Beasley’s conviction for resisting law enforcement, as a Class A misdemeanor.


[10]   Affirmed.


[11]   Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1407-CR-251 | February 13, 2015   Page 6 of 6